              Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 1 of 9




 1                                             THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
      THAN ORN, an individual, THALISA                 NO. 3:13-cv-05974-RBL
 9
      ORN, individually, J.O. and C.O., by their
10    Guardian, CLARISE ORN                            DEFENDANTS’ MOTION FOR
                                                       RECONSIDERATION ON MOTIONS
11                   Plaintiff,                        IN LIMINE NOS. TWO AND NINE

12         vs.
                                                       NOTE ON MOTION CALENDAR:
13    CITY OF TACOMA, a municipal                      NOVEMBER 30, 2020
      corporation, and: KRISTOPHER
14
      CLARK, in his individual capacity,
15
                     Defendants.
16

17          COME NOW the defendants CITY OF TACOMA and KRISTOPHER

18   CLARK, by and through their attorney of record, Anne Bremner and Karen Cobb, and

19   hereby respectfully move, pursuant to Fed. R. Civ. P. 59(e) and Local Rule 7(h), the
20
     Court to reconsider its Order on Motions in Limine dated November 13, 2020 as it
21
     relates to its ruling on plaintiff’s supplemental motion in limine nos. two and nine.
22

23

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                   Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 1                               1200 FIFTH AVENUE, SUITE 1900
25                                                                                SEATTLE, WA 98101
                                                                           P: (206) 486-8000 F: (206) 902-9660
               Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 2 of 9




              Local Court Rule 7(h)(1) states the standard for motions for reconsideration.
 1
     Although disfavored, motions for reconsideration should be granted to correct manifest
 2

 3   errors of law. Local Rules CR 7(h)(1). Further, “a timely filed motion for consideration

 4   under a local rule is a motion to amend a judgment under Fed. R. Civ. P. 59(e).” Bestran

 5   Corp. v. Eagle Comtronics, Inc., 720 F.2d 1019 (9th Cir. 1983). “There are four grounds

 6   upon which a Rule 59(e) motion may be granted, including to correct manifest errors of
 7   law. Turner v. Burlington Northern Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir.
 8
     2003).
 9
              I.     Evidence Of The Events And Identification Of The Crimes
10                   Supporting Probable Cause Are Admissible

11
              The jury in this case been instructed to decide this case inconsistently with the

12
     Court’s order on Plaintiff’s Motion in limine number two. After the jury in this case was

13
     empaneled, the Court instructed, in Instruction No. 20, that:

14                    [i]n determining whether the officer used excessive force
                     in this case, consider all of the circumstances known to the
15                   officer on the scene, including:

16
                     (1) the nature of the crime or other circumstances known to
17                   the officer at the time force was applied;
18                    ...
19
                     (8) whether there was probable cause for a reasonable
20
                     officer to believe that the suspect had committed a crime
                     involving the infliction or threatened infliction of serious
21                   physical harm;

22   (emphasis added). “Probable cause” was defined for the jury as “exist[ing] when, under

23   all of the circumstances known to the officer at the time, an objectively reasonable police

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                      Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 2                                 1200 FIFTH AVENUE, SUITE 1900
25                                                                                  SEATTLE, WA 98101
                                                                             P: (206) 486-8000 F: (206) 902-9660
              Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 3 of 9




     officer would conclude there is a fair probability that the plaintiff has committed or was
 1
     committing a crime.” Id. (emphasis added).
 2

 3          The court’s order on Plaintiff’s Motion in limine No. 2 deprives the jury of the

 4   very evidence necessary for them to assess the excessive force claims in this case. As the

 5   instruction specifically states, jurors must know the “nature of the crime” officers

 6   believed Mr. Orn may have committed in assessing whether there was probable cause for
 7   the force Mr. Orn complains of. See Beier v. City of Lewiston, 354 F.3d 1058, 1064 (9th
 8
     Cir.     2004)      (“To       evaluate      an excessive force claim,       we        consider
 9
     ‘the severity of the crime at issue, whether the suspect poses an immediate threat to the
10
     safety of the officers or others, and whether he is actively resisting arrest or attempting to
11
     evade arrest by flight.’) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).
12
            The arresting charges against the plaintiff are the most appropriate basis for the
13
     jury’s evaluation of the severity of the crime at issue. See, e.g., Cook v. City of Bella
14
     Villa, 582 F.3d 840, 859 (8th Cir.2009) (Shepherd, J., dissenting) (evaluating the severity
15

16   of the offense by examining the crimes with which the defendant officer charged the

17   plaintiff—resisting arrest and interfering with an officer, which were eventually

18   dismissed—and analyzing whether the plaintiff “meaningfully engaged in th[ese]

19   offense[s]”); Davis v. City of Albia, 434 F.Supp.2d 692, 706 (S.D.Iowa 2006) (finding
20
     under Graham that, if the case had gone to trial, the plaintiff's simple misdemeanor
21
     charges for interference with official acts and assault of a peace officer might have
22
     indicated to the jury that the “severity of the crime” was low, though the court ultimately
23

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                    Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 3                                1200 FIFTH AVENUE, SUITE 1900
25                                                                                 SEATTLE, WA 98101
                                                                            P: (206) 486-8000 F: (206) 902-9660
              Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 4 of 9




     determined that the claim was barred by qualified immunity). To assess the “severity of
 1
     the crime at issue”, the jury should know all of the facts underlying any crimes that Mr.
 2

 3   Orn was suspected of committing as well as the specific names of those crimes. See

 4   Shannon v. Koehler, No. C 08-4059-MWB, 2011 WL 10483363, at *11 (N.D. Iowa Sept.

 5   16, 2011) (“These are the crimes for which Koehler arrested Shannon, not charges added

 6   after the fact by a prosecutor. All of the charges relate to Shannon's alleged conduct
 7   before and during Koehler's use of force. Therefore, they are relevant to determining
 8
     whether Koehler's use of force was reasonable because they demonstrate the severity of
 9
     the crime at issue during the arrest. Thus, the names of the charges are admissible.”);
10
     Humphrey v. Snell, No. 1:13-CV-01029, 2015 WL 11112428, at *1 (W.D. Ark. Feb. 5,
11
     2015) (“Plaintiff alleges that Defendants violated his civil rights when handcuffing him.
12
     The charges against Plaintiff, Disorderly Conduct and Interference with a Governmental
13
     Operation, relate to Plaintiff's alleged conduct before and during the use of force.
14
     Therefore, the charges are relevant to the jury's determination of whether the use of force
15

16   was reasonable.”).

17          In this case, jurors should be made aware of any crimes Officer Clark reasonably

18   believed Mr. Orn had committed leading up to the alleged use of excessive force.

19   Lemmon v. City of Akron, Ohio, 768 F. App'x 410, 419 (6th Cir. 2019)(“Accordingly, it
20
     is proper to attribute Sergeant Armstead’s knowledge that William was a suspect in an
21
     armed robbery, and that he personally witnessed William holding something on his side,
22
     to the overall risk of bodily harm that William presented during the standoff with
23

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                 Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 4                             1200 FIFTH AVENUE, SUITE 1900
25                                                                              SEATTLE, WA 98101
                                                                         P: (206) 486-8000 F: (206) 902-9660
              Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 5 of 9




     officers.”). Whether Mr. Orn was subsequently charged for these crimes by a prosecutor,
 1
     if the court confirmed probable cause and held that he should stand trial for those crimes,
 2

 3   or the outcome of those proceedings, is not relevant in this case which is limited in its

 4   inquiry to what Officer Clark reasonably believed, based upon the events leading up to

 5   his alleged use of excessive force. Humphrey v. Snell, No. 1:13-CV-01029, 2015 WL

 6   11112428, at *2 (W.D. Ark. Feb. 5, 2015) (finding “that the charges for which Plaintiff
 7   was arrested are relevant and admissible for the determination of excessive force” and
 8
     that evidence of a subsequent acquittal would confuse the issues and is not probative); see
 9
     also Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 921 (9th Cir. 2001)
10
     (“The reasonableness of a particular use of force must be judged from the perspective of
11
     a   reasonable   officer   on   the   scene,   rather   than   with    the 20/20 vision       of
12
     hindsight.”) (quoting Graham, 490 U.S. at 388).
13
            The court should not have precluded Defendants from “any reference, comment,
14
     or argument about Mr. Orn committing any felony crimes for which he was found not
15

16   guilty” and certainly should not extend that ruling to also preclude Defendants from

17   offering evidence of the reasonable beliefs of Officer Clark, or any other officers, such

18   that the jury will be unable to fully assess the severity of the crimes Mr. Orn was

19   suspected of. Any officer involved in this incident should be allowed to testify fully as to
20
     their observations during the incident, as well as naming any specific crimes for which
21
     Mr. Orn was ever a suspect to support probable cause. The damage to Defendants from
22
     the preclusion of this evidence has now been compounded when Mr. Orn’s counsel was
23

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                   Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 5                               1200 FIFTH AVENUE, SUITE 1900
25                                                                                SEATTLE, WA 98101
                                                                           P: (206) 486-8000 F: (206) 902-9660
                Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 6 of 9




     allowed, in opening statements, to redact portions of the dispatch recording indicating
 1
     that Mr. Orn’s conduct in driving over a curb escalated his previously non-reckless
 2

 3   driving to the crime of eluding, despite allowing Mr. Orn’s counsel to leave in reference

 4   to a previous communication in which K-9 Officer Johnson was specifically inquiring as

 5   to whether they had eluding, to which Sgt Morris responded in the negative. 1 Not

 6   allowing the jury to hear the second communication can only require them to speculate
 7   or, worse, determine that Sgt Morris has never made that determination at all.
 8

 9
              II.      Orn’s Statement That He “Nicked” A Police Officer Is An Admissible
                       Admission
10
              The court committed an error of law when it found Mr. Orn’s statement that he
11
     nicked a police officer standing outside his car did not fall within a hearsay exception.
12
     Mr. Orn’s statement is not hearsay at all, because it is an admission by a party opponent
13
     and, as such, does not require a hearsay exception to be admissible. Fed. R. Evid.
14

15
     801(d)(2)(A) states in pertinent part: “A statement that meets the following conditions is

16   not hearsay: . . . The statement is offered against an opposing party and: (A) was made by

17   the party in an individual or representative capacity . . ..” Dr. Sheen documented in her

18   progress note that Mr. Orn said he nicked the police officer standing outside of his

19   vehicle; therefore, the statement is an admission by a party-opponent and is admissible.
20
     1
       Plaintiff’s counsel’s decision to introduce facts to this jury, which he previously sought to preclude, while
21   then concealing other aspects relating to the crime of eluding police should open the door for Defendants to
     introduce this evidence for the jury’s consideration. See Jaramillo v. Ford Motor Co., 116 F. App'x 76, 77
22   (9th Cir. 2004) (“The district court admitted this evidence because the court determined the plaintiffs
     had opened the door by introducing similar evidence.”).
23

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                                  Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 6                                             1200 FIFTH AVENUE, SUITE 1900
25                                                                                              SEATTLE, WA 98101
                                                                                         P: (206) 486-8000 F: (206) 902-9660
              Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 7 of 9




            In U.S. v. Matlock, 415 US 164, 172 (1974), the Supreme Court questioned why
 1
     respondent’s own out-of-court representations were inadmissible against him and found
 2

 3   that respondent’s statements would “surmount all objections based on the hearsay rule

 4   both at a suppression hearing and at trial.” 415 US at 172; see U.S. v. McGee, 189 F.3d

 5   626, 631 (7th Cir. 1999) (holding that an admission by a party opponent is not hearsay

 6   and does not need to be inculpatory to be admissible); see also U.S. v. Porter, 544 F.2d
 7   936, 938 (8th Cir. 1976) (finding that defendant’s statements to detectives were
 8
     admissible as admissions by a party opponent under Fed. R. Evid. 801(d)(2)(A)). Further,
 9
     courts have found that admissions by a party opponent in medical records are not hearsay
10
     and admissible. See Ortiz v. City of New York, 15cv2206 (DLC), 2017 WL 5613735 at
11
     *11 (S.D.N.Y. Nov. 21, 2017) (finding that defendant’s statements made to a nurse and
12
     documented in defendant’s chart were admissible for the truth of the matter asserted as
13
     admissions by a party opponent); Rose v. Franciscan Alliance Inc., Case No. 1:16-cv-
14
     03212-TWP-MJD, 2018 WL 2688239 at *6 (S.D. Ind. June 4, 2018) (holding that Rose’s
15

16   admissions documented in her medical record were not hearsay as a statement by a party

17   opponent).

18          Mr. Orn’s statement was documented in his medical record by Dr. Sheen. Mr. Orn

19   himself stated that he nicked the police officer with his car. This is an admission by Mr.
20
     Orn and is being offered by defendants, the opposing party, against Mr. Orn. As an
21
     admission by a party-opponent, Mr. Orn’s statement that he nicked a police officer
22
     standing outside of his car is not hearsay and does not require a hearsay exception to be
23

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                 Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 7                             1200 FIFTH AVENUE, SUITE 1900
25                                                                              SEATTLE, WA 98101
                                                                         P: (206) 486-8000 F: (206) 902-9660
               Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 8 of 9




     admissible. To the extent such evidence might be considered more prejudicial than
 1
     probative, Plaintiff’s counsel opened the door to such evidence on Wednesday,
 2

 3   November 25, 2020, in his questioning of Dr. Mohit, apparently waiving any such

 4   argument as to this or similar evidence.

 5           Where, according to his counsel, Mr. Orn apparently intends to perjure himself if

 6   called to the stand by denying any contact at all with Officer Clark, failure to allow
 7   contrary testimony on this important issue on an ultimate fact is erroneous and highly
 8
     prejudicial to Officer Clark. The fact that a statement is “prejudicial” to the party that
 9
     uttered it does not make unfairly so under ER 403.
10
             Therefore, defendants and their experts should not be precluded from referencing
11
     this or any other similar statements in their reports or at trial. Nor should any other
12
     witnesses.
13

14
     DATED this 28th day of November, 2020, at Seattle, Washington.
15

16
                                                       FREY BUCK, P.S.
17

18                                                     By:     /s/ Anne M. Bremner
                                                       Anne M. Bremner, WSBA #13269
                                                       Attorneys for Defendants
19
                                                       By:     /s/ Karen L. Cobb
20                                                     Karen L. Cobb, WSBA #34598
                                                       Attorneys for Defendants
21

22

23

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                      Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 8                                 1200 FIFTH AVENUE, SUITE 1900
25                                                                                  SEATTLE, WA 98101
                                                                             P: (206) 486-8000 F: (206) 902-9660
               Case 3:13-cv-05974-MJP Document 220 Filed 11/28/20 Page 9 of 9



                                                    Certificate of Service
 1
     The undersigned certifies under the penalty of perjury according to the laws of the United States and the State of
 2   Washington that on this date I caused to be served in the manner noted below this document entitled
     DEFENDANTS’ MOTION FOR RECONSIDERATION ON MOTIONS IN LIMINE NOS. TWO AND
 3   NINE on the following individuals:

              Darrell L. Cochran, WSBA No. 22851                          Jean Pollis Homan, WSBA No.27084
 4            Thomas B. Veretis, WSBA No. 29805                           Tacoma City Attorney’s Office
              Pfau Cochran Veretis Amala PLLC                             747 Market St., Ste. 1120
 5            909 A St., Ste. 700                                         Tacoma, WA 98402-3767
              Tacoma, WA 98402                                            T: (253) 591-5885
 6            T: (253) 777-0799                                           F: (253) 591-5755
              F: (253) 627-0654                                           jhoman@cityoftacoma.org
 7            darrell@pcvalaw.com
              tom@pcvalaw.com                                             Attorneys for Defendants
 8
              Attorneys for Plaintiffs
 9
              Loren A. Cochran, WSBA No. 32773
10            Cochran Douglas, PLLC
              4826 Tacoma Mall Blvd., Ste. C
11            Tacoma, WA 98409
              loren@cochrandouglas.com
12
              Attorneys for Plaintiffs
13
              Thomas A. Balerud, WSBA No. 19539
14            The Law Office of Thomas A. Balerud
              417 S. G St.
15            Tacoma, WA 98405
              T: (253) 573-1111
16            F: (253) 573-1115
              tbalerud@balerudlaw.com
17
              Attorneys for Plaintiffs
18
              [X]      Via CM/ECF system
19
              DATED this 28th day of November, 2020, at Seattle, Washington.
20
                                                                             Karen L. Cobb via ECF
21                                                                           Karen L. Cobb

22

23

24   DEFENDANTS’ MOTION FOR RECONSIDERATION ON                                                Frey buck p.s.
     MOTIONS IN LIMINE NOS. TWO AND NINE - 9                                           1200 FIFTH AVENUE, SUITE 1900
25                                                                                            SEATTLE, WA 98101
                                                                                       P: (206) 486-8000 F: (206) 902-9660
